Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/25/2022 for application number 17/118,026. Claims 1-18 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent No.10897721 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reason for Allowance
Claims 1-18 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Koskela et al. (US 2021/0076448 A1; hereinafter “Koskela”) 
Zhang et al. (US 2019/0327629 A1; hereinafter “Zhang”)
Nagaraj et al. (US 2019/0075526 A1; hereinafter “Nagaraj”)
Muller et al. (US 20190007844 A1; hereinafter “Muller”)
Rune et al. (US 20170366992 A1; hereinafter “Rune”)
Reial et al. (US 20170142604 A1; hereinafter “Reial”)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“configuring measurement parameters and report parameters corresponding to one or more target beam groups, wherein, the measurement parameters comprise reference signal resources, each of the one or more target beam groups comprises beams of at least two Transmission-Reception Points (TRPs), reference signal resources corresponding to different ones of the one or more target beam groups are different, and reference signal resources corresponding to beams of at least two TRPs in at least one of the one or more target beam groups are same; 
transmitting the measurement parameters and the report parameters to a mobile terminal, wherein the measurement parameters are used for the mobile terminal to perform measurement configuration, and the report parameters are used for the mobile terminal to perform report configuration.”
In contrast, the closest prior art, Koskela, discloses a 5G beam group DRX configuration method wherein periodic reports of beam measurement are provided on request; Zhang discloses a beam measurement and reporting method based on triggering event thresholds associated with types of measurement events; and Nagaraj discloses power control method based on configuration of active links of TRP beam sets. However, Koskela, Zhang, and Nagaraj fail to disclose the above claimed features. 
Other prior art of record documents also do not disclose these features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471